

116 HR 6943 IH: Advancing Unmanned Delivery Services Act
U.S. House of Representatives
2020-05-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6943IN THE HOUSE OF REPRESENTATIVESMay 19, 2020Mr. Latta introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo require the Secretary of Commerce to conduct a study on unmanned delivery service, and for other purposes.1.Short titleThis Act may be cited as the Advancing Unmanned Delivery Services Act. 2.Advancing unmanned delivery services study(a)In general(1)Study requiredNot later than 2 years after the date of the enactment of this Act, the Secretary of Commerce, in coordination with the head of any other appropriate Federal agency, shall conduct a study on the impact of unmanned delivery services on United States businesses conducting interstate commerce.(2)Requirements for studyIn conducting the study, the Secretary shall do the following:(A)Conduct a survey through outreach to participating entities to—(i)establish a list of the industry sectors that develop and use unmanned delivery services, including the use of autonomous vehicles, drones, and robots;(ii)review how unmanned delivery services are currently being used and any potential future applications of such services;(iii)identify any challenges to the development and adoption of unmanned delivery services; and(iv)review how such services may be used to—(I)deliver groceries, meals, medications, and other necessities to senior citizens, people with disabilities, and people without access to traditional public transportation;(II)address challenges public health emergencies present, including delivering groceries, meals, medications, medical supplies, and other necessities during such emergencies; and(III)any other potential use of such services.(B)Develop and conduct a survey of Federal activity related to unmanned delivery services to—(i)establish a list of Federal agencies asserting jurisdiction over industry sectors identified under subparagraph (A)(i);(ii)develop a brief description of the jurisdiction and expertise of the Federal agencies regarding unmanned delivery services; and(iii)identify all interagency activities regarding unmanned delivery services.(C)Conduct an international survey of other countries to establish a compendium at least 10 and not more than 15 countries consisting of each country’s national strategy on unmanned delivery services to determine where the United States ranks with respect to the development and adoption of such services.(D)Conduct a survey of the marketplace and supply chain of unmanned delivery services to—(i)assess the severity of risks posed to such marketplace and supply chain;(ii)review the ability of foreign governments or third parties to exploit such supply chain in a manner that raises risks to the economic and national security of the United States; and(iii)identify emerging risks and long-term trends in such marketplace and supply chain.(b)Report to CongressNot later than 6 months after the completion of the study required pursuant to subsection (a), the Secretary, in coordination with the head of any other appropriate Federal agency, shall submit to the Committee on Energy and Commerce of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that contains—(1)the results of the study conducted under subsection (a); and(2)recommendations to—(A)develop and implement a comprehensive plan to promote the development and adoption of unmanned delivery services in the United States;(B)develop policies that States can adopt to encourage the development and adoption of unmanned delivery services;(C)develop a national strategy to advance the United States position in the world on the development and adoption of unmanned delivery services;(D)develop strategies to mitigate current and emerging risks to the marketplace and supply chain of unmanned delivery services; and(E)develop legislation to accomplish such recommendations.